UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1436



ROGER CHESTER CREECH; BELVA ALDRIDGE CREECH,

                                            Plaintiffs - Appellants,

          versus


HARVEY FERTILIZER AND GAS COMPANY,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (5:04-cv-00933-BO; BK-02-07227-8-JRL)


Submitted:   January 17, 2007             Decided:   February 9, 2007


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter L. Hinson, HINSON & RHYNE, P.A., Wilson, North Carolina, for
Appellants. Paul A. Fanning, WARD & SMITH, P.A., Greenville, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Roger Chester Creech and Belva Aldridge Creech appeal

from the district court’s order affirming the bankruptcy court’s

order finding excusable neglect and enlarging the time for Harvey

Fertilizer and Gas Company to file a deficiency claim in the

Creeches’ Chapter 12 bankruptcy case.   We have reviewed the record

and decisions of the bankruptcy court and the district court and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court.    See Creech v. Harvey Fertilizer &

Gas Co., No. 5:04-cv-00933-BO (E.D.N.C. Feb. 28, 2006 & Mar. 1,

2006).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                - 2 -